Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 1, 2019 by and
between Adaptimmune, LLC (the “Company”), a limited liability corporation and
wholly-owned subsidiary of Adaptimmune Limited, and John Lunger, an individual
residing at 216 Woodstock Road, Villonova, PA 19085 (“Executive”).

 

WHEREAS the Company and Executive desire to enter into this Agreement to
establish and govern the terms and conditions of Executive’s employment by the
Company;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Employment.  The Company agrees to employ Executive and
Executive agrees to provide services to the Company from August 1, 2019
(“Commencement of Employment”) until the termination of Executive’s employment
hereunder pursuant to Section 5. The period from Commencement of Employment
through the date of Executive’s termination of employment shall be referred to
as the “Employment Period.”

 

2.              Position and Duties.

 

(a)               During the Employment Period, Executive shall be employed by
the Company and shall serve as the Chief Patient Supply Officer of Adaptimmune
Therapeutics plc (the “PLC”) and in such capacity shall have the normal duties,
responsibilities, functions and authority of a Chief Patient Supply Officer,
subject to the power and authority of the Chief Executive Officer and the board
of directors or the remuneration committee of such board of directors, as
applicable (the “Board”) of the PLC to expand or limit such duties,
responsibilities, functions and authority, and the power and authority of the
Board to overrule actions of officers of the Group.  During the Employment
Period, Executive shall render such services to the Group which are consistent
with Executive’s position and as the Chief Executive Officer and the Board may
from time to time direct.

 

In this Agreement, “Group” means the PLC and its subsidiaries from time to time
and “Group Company” means a company which is a member of the Group and includes
the Company.

 

(b)               During the Employment Period, Executive shall report to the
Chief Executive Officer and shall devote his best efforts and his full business
time and attention to the business and affairs of the Group.  Executive shall
perform his duties, responsibilities and functions to the best of his abilities
in a diligent, trustworthy, professional and efficient manner, shall comply with
the policies and procedures of the Company and of the PLC and shall comply with
all applicable federal, state and/or local laws.  In performing his duties and
exercising his authority under this Agreement, Executive shall develop, support
and implement the business and strategic plans approved from time to time by the
Board.  So long as Executive is employed by the Company, Executive shall not,
without the prior written consent of the Board, accept other employment or
perform other services for compensation, which the Board reasonably considers
may be, or become harmful to the interests of the Company or any Group Company
or which might reasonably be considered to interfere with Executive’s duties
under this Agreement.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive from engaging in educational, charitable, political,
professional and civic activities, provided that such engagement does not
interfere with Executive’s duties and responsibilities hereunder.

 

(c)                                  During the Employment Period, Executive’s
primary work location shall be Philadelphia, Pennsylvania; provided, however,
that Executive shall travel to other locations and countries as and when
required by the Board including, but not limited to, travel to the Group’s
affiliate offices in the United Kingdom.

 

3.              At-Will Relationship.  Executive’s employment with the Company
is at-will and not for any specified period and may be terminated by either
Executive or the Company at any time for any or no

 

--------------------------------------------------------------------------------



 

reason, subject to Section 5 of this Agreement.  Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
employment relationship.

 

4.              Compensation and Benefits.

 

(a)               Base Salary.  During the Employment Period, Executive’s base
salary initially, with effect from August 1, 2019, shall be $400,000 per annum,
which may be modified by the Board in its sole discretion (the “Base Salary”),
and which shall be payable by the Company in regular installments in accordance
with the Company’s payroll practices in effect from time to time, less
applicable deductions and withholding as required by law.  For the avoidance of
doubt, in any partial calendar year in the Employment Period, the Base Salary
shall be prorated to reflect the period of time for which Executive is actually
employed by the Company pursuant to this Agreement.  During the Employment
Period, the Base Salary shall be reviewed annually by the Board in accordance
with the guidelines and procedures of the Group applicable to similarly situated
executives with the first such review effective January 2021.

 

(b)                Bonus. Subject to the terms of the Executive Severance Policy
of the PLC, in force from time to time (the “Executive Severance Policy”), in
addition to the Base Salary, Executive will be eligible to receive a bonus,
determined by the Board, following the end of each calendar year that ends
during the Employment Period (“Annual Bonus”), subject to: (i) objective
criteria set forth by the Board or an authorized delegate thereof on an annual
basis; and (ii) the overall performance of the Group. The initial target Annual
Bonus with effect from August 1, 2019 shall be forty-five percent (45%) of
Executive’s Base Salary. The Annual Bonus shall be pro-rated for any year of
employment and paid in a single lump sum no later than March 15, of the year
following the calendar year in which the Annual Bonus, if any, was earned.  For
clarity, any Annual Bonus payment made to Executive shall be purely
discretionary and shall not form part of Executive’s contractual compensation
under this Agreement. The first review of the target Annual Bonus percentage
will occur in January 2020 and thereafter the target Annual Bonus percentage
shall be reviewed on an annual basis.  If the Company makes an Annual Bonus
payment to Executive in respect of a particular calendar year, it shall not be
obliged to make subsequent Annual Bonus payments in respect of subsequent
calendar years.

 

Executive must be employed by the Company on December 31st of the calendar year
on which the bonus is based in order to be eligible to receive the Annual
Bonus.  Any Annual Bonus payments shall be paid to Executive less applicable
deductions and withholding as required by law.  Nothing in this Agreement will
preclude the Board from changing or altering the objective criteria referred to
under Section 4(b)(i), in whole or in part, in the Board’s sole discretion.

 

(c)                                  Stock Options. During the Employment
Period, Executive shall be eligible to participate in the equity plans sponsored
and/or maintained by the Company and its affiliates from time to time, in
accordance with the terms of any such plans, at the sole and absolute discretion
of the Company and the Board. On or around August 1, 2019, or such other date as
the Board may determine and subject to the rules of the relevant equity plan and
any applicable legal or regulatory requirements, Executive shall be awarded
839,568 “market value” options to acquire ordinary shares in the PLC and 187,500
RSU-style options to acquire ordinary shares in the PLC on condition that, at
the time of the award of such stock options, Executive continues to serve as the
Chief Patient Supply Officer of the PLC and remains employed by the Company and
is not under notice of termination (given or received). The options shall vest
over a period of four years from the date of grant. The market value options
shall have an exercise price per ordinary share of not less than one sixth of
the closing trading price of an American Depositary Share on the last business
day prior to the date of grant, translated from USD to GBP, and the RSU-style
options shall have an exercise price of £0.001 per ordinary share.

 

(d)                                 Employee Benefits.  During the Employment
Period, Executive shall be entitled to participate in all of the Company’s
then-existing employee benefit programs for which senior executive employees of
the Company are generally eligible.  Nothing in this Agreement will preclude the
Company from changing, altering or terminating any of the plans or programs for
which employees of the Company are eligible, in whole or in part, in the
Company’s sole discretion.

 

2

--------------------------------------------------------------------------------



 

(e)                                  Vacation.  During the Employment Period,
Executive shall receive paid vacation per calendar year (prorated to reflect the
period of time for which Executive is actually employed by the Company pursuant
to this Agreement), to be accrued and taken in accordance with the Company’s
then-existing vacation policies. In the vacation year in which his employment
terminates, Executive’s entitlement to vacation shall accrue on a pro-rata basis
for each complete month of service during the relevant year. If, on the
termination of the employment, Executive has exceeded his accrued vacation
entitlement, the excess may be deducted from any sums due to him unless the
amounts due to him constitute “deferred compensation” for purposes of
Section 409A of the Internal Revenue Code. If Executive has any unused vacation
entitlement, the Board may either require Executive to take such unused vacation
during any notice period or to accept payment in lieu of vacation. Any payment
in lieu of vacation shall only be made in respect of vacation accrued during
Executive’s final vacation year.

 

(f)                 Business Equipment.  During the Employment Period, the
Company shall provide Executive with equipment for business use in accordance
with the Company’s then-existing device policy (“Business Equipment”). The
Company also agrees to pay reasonable related monthly service charges for the
Business Equipment. Executive understands that the Business Equipment provided
by the Company is for business use and will remain the property of the Company.
Upon termination of employment or on demand by the Company at any time,
Executive agrees to immediately return the Business Equipment without copying,
deleting or otherwise modifying any data, documents or information stored on the
Business Equipment.

 

5.              Notice of Termination

 

(a)               Notice of Termination.  Subject to the terms of this
Agreement, the Employment Period and Executive’s employment with the Company may
be terminated by the Company immediately at any time and for any or no reason,
and by Executive for any reason including but not limited to Good Reason, on
provision of 60 days written notice. Any termination of employment by the
Company or by Executive under this Section 5 shall be communicated by a written
notice to the other party hereto indicating the specific termination provision
in this Agreement relied upon (a “Notice of Termination”).

 

(b)               The Executive Severance Policy as in force from time to time
shall apply to Executive in relation to the Employment.  Such policy may be
amended or terminated in accordance with the terms of the policy, save that
where any proposed amendment or termination substantially reduces the rights of
Executive following the termination of Executive’s employment: (i) the Company
will consult with Executive on such proposed amendment or termination; and
(ii) any such substantial reduction in the rights or benefits of Executive must
be agreed with Executive. Where, following consultation, Executive does not
agree to any such proposed amendment or termination, then the Executive
Severance Policy shall continue in full force and effect without such proposed
amendment or termination.

 

6.              Confidential Information.

 

(a)               Executive shall not, except as may be required to perform
Executive’s duties hereunder or as required by applicable law, during the
Employment Period and after employment ends (regardless of the reason), without
limitation in time or until such information shall have become public other than
by Executive’s unauthorized disclosure, disclose to others or use, whether
directly or indirectly, any non-public confidential or proprietary information
with respect to the PLC or any Group Company,  including, without limitation,
their business relationships, negotiations and past, present and prospective
activities, methods of doing business, know-how, trade secrets, data, formulae,
product designs and styles, product development plans, customer lists,
investors, and all papers, resumes and records (including computer records) of
the documents containing such information (“Confidential Information”).
Executive stipulates and agrees that as between Executive and the PLC or any
Group Company the foregoing matters are important and that material and
confidential proprietary information and trade secrets affect the successful
conduct of the businesses of the PLC or any Group Company (and any successor or
assignee of the PLC or any Group Company ).  Nothing about the foregoing shall
preclude Executive from testifying truthfully in any forum or from providing
truthful information to any government agency or commission.

 

3

--------------------------------------------------------------------------------



 

(b)               Executive agrees not to remove from the Company’s premises any
property of the PLC or any Group Company including, but not limited to,
documents, records, or materials containing any Confidential Information, except
as necessary to perform Executive’s work for the Group.

 

(c)                Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination of Executive’s employment
(regardless of the reason): (i) all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by or on behalf of or for the benefit of the PLC or
any Group Company or prepared by Executive during the term of Executive’s
employment by the Company, regardless of whether Confidential Information is
contained therein; and (ii) all physical property of the PLC or any Group
Company which Executive received in connection with Executive’s employment with
the Company including, without limitation, credit cards, passes, door and file
keys, and computer hardware and software existing in tangible form.

 

(d)                                 Executive represents and warrants to the
Company that Executive took nothing with him which belonged to any former
employer when Executive left his prior position and that Executive has nothing
that contains any information which belongs to any former employer.  If at any
time Executive discovers this is incorrect, Executive shall promptly return any
such materials to Executive’s former employer.  The Company does not want any
such materials, and Executive shall not be permitted to use or refer to any such
materials in the performance of Executive’s duties hereunder.

 

7.              Work Product and Intellectual Property, Inventions and Patents.

 

(a)         For purposes of this Agreement, “Work Product” shall include (i) all
works, materials, ideas, innovations, inventions, discoveries, techniques,
methods, processes, formulae, compositions, developments, improvements,
technology, know-how, algorithms, data and data files, computer process systems,
computer code, software, databases, hardware configuration information, research
and development projects, experiments, trials, assays, lab books, test results,
specifications, formats, designs, drawings, blueprints, sketches, artwork,
graphics, documents, records, writings, reports, machinery, prototypes, models,
sequences, and components; (ii) all tangible and intangible embodiments of the
foregoing, of any kind or format whatsoever, including in printed and electronic
media; and (iii) all Intellectual Property Rights (as defined below) associated
with or related to the foregoing.

 

“Company Work Product” shall include all Work Product that Executive partially
or completely creates, makes, develops, discovers, derives, conceives, reduces
to practice, authors, or fixes in a tangible medium of expression, whether
solely or jointly with others and whether on or off the Group’s premises, in
connection with the Group’s business (w) while employed by the Company, or
(x) with the use of the time, materials, or facilities of the Group, or
(y) relating to any product, service, or activity of the Group of which
Executive has knowledge, or (z) suggested by or resulting from any work
performed by Executive for the Group.

 

(b)               For purposes of this Agreement, “Intellectual Property Rights”
means any and all worldwide rights, title, or interest existing now or in the
future under patent law, trademark law, copyright law, industrial rights design
law, moral rights law, trade secret law, and any and all similar proprietary
rights, however denominated, and any and all continuations,
continuations-in-part, divisions, renewals, reissue, reexaminations, extensions
and/or restorations thereof, now or hereafter in force and effect, including
without limitation all patents, patent applications, industrial rights, mask
works rights, trademarks, trademark applications, trade names, slogans, logos,
service marks and other marks, copyrightable material, copyrights, copyright
applications, moral rights, trade secrets, and trade dress.

 

(c)                 Executive acknowledges and agrees that all Company Work
Product is and shall belong to the Company.  Executive shall and hereby does
irrevocably assign and transfer to the Company all of Executive’s right, title,
and interest in and to all Company Work Product, which assignment shall be
effective as of the moment of creation of such Company Work Product without
requiring any additional actions of the parties.

 

4

--------------------------------------------------------------------------------



 

(d)               All copyrightable material included in Company Work Product
that qualifies as a “work made for hire” under the U.S. Copyright Act is deemed
a “work made for hire” created for and owned exclusively by the Company, and the
Company shall be deemed the owner of the copyright and all other Intellectual
Property Rights associated therewith.

 

(e)                To the extent any of the rights, title, and interest in and
to Company Work Product cannot be assigned by Executive to the Company,
Executive hereby grants to the Company a perpetual, exclusive, royalty-free,
transferable, assignable, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title, and interest.  To the extent any of the rights,
title, and interest in and to Company Work Product can neither be assigned nor
licensed by Executive to the Company, Executive hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title, and
interest against the Company or its affiliates, or its and their directors,
officers, agents, employees, contractors, successors, or assigns.  For the
avoidance of doubt, this Section 7(e) shall not apply to any Work Product that
(i) does not relate, at the time of creation, making, development, discovery,
derivation, conception, reduction to practice, authoring, or fixation in a
tangible medium of expression of such Work Product, to the Group’s business or
actual or demonstrably anticipated research, development or business; and
(ii) was developed entirely in Executive’s own time; and (iii) was developed
without use of any of the Group’s equipment, supplies, facilities, or trade
secret information; and (iv) did not result from any work Executive performed
for the Group.

 

(f)                  Executive agrees, represents, and warrants that to the
extent any Prior Work Product exists relating in any way to the Group’s existing
business, or demonstrably anticipated research and development or future
business, which was created, made, developed, discovered, derived, conceived,
reduced to practice, authored, or fixed in a tangible medium of expression by
Executive prior to Executive’s employment with the Company (collectively, the
“Prior Work Product”) the Executive shall notify the Company of such Prior Work
Product and obtain the Company’s prior written consent prior to using in any way
the Prior Work Product during the course of the Executive’s employment with the
Company.  Executive agrees, represents, and warrants that Executive has no
rights in or to any Work Product related to Executive’s employment with the
Company, or to the Company and its affiliates generally, other than the Prior
Work Product.  Executive hereby grants to the Company a perpetual, royalty-free,
irrevocable, worldwide, fully paid-up license (with rights to transfer, assign,
and sublicense through multiple tiers of sublicensees) to practice all
Intellectual Property Rights relating to any Prior Work Product that Executive
uses, incorporates, or permits to be incorporated, in any Company Work Product. 
Notwithstanding the foregoing, Executive will not use, incorporate, or permit to
be incorporated, any Prior Work Product in any Company Work Product without the
Company’s prior written consent.

 

(g)                Executive agrees, during and after Executive’s employment, to
perform and to assist the Company, its affiliates, and its and their successors,
assigns, delegates, nominees, and legal representatives with all acts that the
Company deems necessary or desirable to permit and assist the Company in
applying for, obtaining, perfecting, protecting, and enforcing the full
benefits, enjoyment, rights, and title throughout the world of the Company in
and to all Company Work Product, which acts and assistance may include, without
limitation, the signing and execution of documents (at no cost to the Company)
and assistance or cooperation in the filing, prosecution, registration, and
memorialization of assignment of any applicable Intellectual Property Rights;
acts pertaining to the enforcement of any applicable Intellectual Property
Rights; and acts pertaining to other legal proceedings related to Company Work
Product.  If the Company is unable for any reason to secure Executive’s
signature to any document that the Company deems necessary or desirable to
permit and assist the Company in applying for, obtaining, perfecting,
protecting, and enforcing the full benefits, enjoyment, rights and title
throughout the world of the Company in and to all Company Work Product,
Executive hereby irrevocably designates and appoints the Company, its officers,
and directors as Executive’s attorney in fact to sign and execute such documents
in Executive’s name, all with the same legal force and effect as if executed by
Executive.  This designation of power of attorney is a power coupled with an
interest and is irrevocable.  Executive will not retain any proprietary interest
in any Company Work Product and shall not register, file, seek to obtain, or
obtain any Intellectual Property Rights covering any Company Work Product in
Executive’s own name.

 

(h)               Executive agrees to disclose and describe to the Company
promptly and in writing to the Company all Company Work Product to which the
Company is entitled as provided above. 

 

5

--------------------------------------------------------------------------------



 

Executive shall deliver all Company Work Product in Executive’s possession
whenever the Company so requests, and, in any event, prior to or upon
Executive’s termination of employment.  After the Company confirms receipt of
Company Work Product, Executive shall delete or destroy all Company Work Product
in Executive’s possession whenever the Company so requests and at the Company’s
reasonable direction, without retaining any copies thereof, and, in any event,
prior to or upon Executive’s termination of employment.

 

(i)                    Consistent with Executive’s obligations under Section 6,
Executive shall hold in the strictest confidence, and will not disclose, furnish
or make accessible to any person or entity (directly or indirectly) Company Work
Product, except as required in accordance with Executive’s duties as an employee
of the Company.

 

(j)                  Executive agrees to disclose promptly in writing to the
Company all Work Product created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive for three (3) months after the termination of
Executive’s employment with the Company, whether or not Executive believes such
Work Product is subject to this Agreement, to permit a determination by the
Company as to whether or not the Work Product is or should be the property of
the Company.  Executive recognizes that Work Product or Confidential Information
relating to Executive’s activities while working for the Company and created,
made, developed, discovered, derived, conceived, reduced to practice, authored,
or fixed in a tangible medium of expression by Executive, alone or with others,
within three (3) months after termination of Executive’s employment with the
Company, may have been so created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive in significant part while employed by the Company.
Accordingly, Executive agrees that such Work Product and Confidential
Information shall be presumed to have been created, made, developed, discovered,
derived, conceived, reduced to practice, authored, or fixed in a tangible medium
of expression during Executive’s employment with the Company and are to be
promptly disclosed and assigned to the Company unless and until Executive
establishes the contrary by written evidence satisfying a clear and convincing
evidence standard of proof.

 

(k)                                 For the avoidance of doubt, Executive shall
not be entitled to any additional or special compensation or reimbursement in
fulfilling Executive’s obligations under this Section 7, except that the
Company, in its sole discretion, may reimburse Executive for any reasonable
expenses which Executive may incur on behalf of the Company.

 

8.              Immunity under Defend Trade Secrets Act of 2016.

 

The Defend Trade Secrets Act of 2016 (the “Act”) provides that:  (1) An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (A) is made —
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  The Act further provides that:  an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual:  (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

9.              Non-Competition; Non-Solicitation.

 

(a)                        Non-Competition. During the Employment Period and for
a period of twelve (12) months thereafter (the “Restricted Period”), Executive
shall not, without the prior written consent of the Board, directly or
indirectly, whether as owner, consultant, employee, partner, venturer, agent,
through stock ownership, investment of capital, lending of money or property,
rendering of services, or otherwise, engage or participate in a Competitive
Business operating within the Restricted Area.

 

6

--------------------------------------------------------------------------------



 

As used in this Agreement, the term “Competitive Business” means any firm or
business organization that competes with the Company or any affiliated company
in the business of developing, designing, testing, marketing, selling,
distributing or manufacturing products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease. Notwithstanding
the foregoing, Executive may own up to one percent (1%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with a
Competitive Business.

 

As used in this Agreement, the term “Restricted Area” means the United States,
the United Kingdom and any other country in which the Company or any affiliated
company; (i) at any time in the twelve (12) months preceding the termination of
the Employment Period, has marketed, sold and/or distributed products or
services involving the use of T cell receptors in T cell therapy to treat or
diagnose human disease; or (ii) plans to, during the Restricted Period, market,
sell and/or distribute products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease.

 

(b)               Non-Solicitation of Employees. During the Employment Period
and the Restricted Period, Executive shall not, directly or indirectly (through
another person, entity or otherwise): (i) solicit, induce or attempt to induce
any Restricted Person of the Company or any affiliated company to leave the
employ of the Company or any affiliated company, or in any way interfere with
the relationship between the Company or any affiliated company and any employee
thereof; or (ii) hire any Restricted Person who was employed by the Company or
any affiliated company at any time during the six (6) months prior to such
person’s hiring by Executive.

 

In this Agreement, “Restricted Person” means anyone employed or engaged by the
Company or any affiliated company at the level of line management or above or
equivalent or scientific staff and who was so employed or engaged in the six
months prior to the termination of employment. The non-solicitation provisions
explicitly cover all forms of oral, written or electronic communication,
including, but not limited to, communications by email, regular mail, telephone,
fax, instant message and social media platforms whether or not in existence at
the date of this Agreement.

 

(c)                Non-Solicitation of Others. During the Employment Period and
the Restricted Period, Executive shall not, directly or indirectly (through
another person, entity or otherwise): (i) contact, solicit or accept the
business of any customer, vendor or client of the Company or affiliated company
for any reason except for non-competing purposes unrelated to the use of T cell
receptors in T cell therapy to treat or diagnose human disease; or (ii) induce
or seek to influence any customer, vendor or client of the Company or affiliated
company to discontinue, modify or reduce its business relationship with the
Company or affiliated company for any reason.

 

(d)                If, at the time of enforcement of Section 6, 7 or 9 of this
Agreement, a court shall hold that the duration, scope or geographical area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

(e)                Executive acknowledges that Executive’s compliance with
Sections 6, 7 and 9 of this Agreement is necessary to protect the goodwill,
customer relations, trade secrets, confidential information and other
proprietary and legitimate business interests of the Company. Executive
acknowledges that any breach of any of these covenants will result in
irreparable and continuing damage to the Company’s business for which there will
be no adequate remedy at law and Executive agrees that, in the event of any such
breach of the aforesaid covenants, the Company and its successors and assigns
shall be entitled to injunctive relief and to such other and further relief as
may be available at law or in equity.  Accordingly, Executive expressly agrees
that upon any breach, or threatened breach, of the terms of this Agreement, the
Company shall be entitled as a matter of right, in any court of competent
jurisdiction in equity or otherwise to enforce the specific performance of the
Executive’s obligations under this Agreement, to obtain temporary and permanent
injunctive relief without the necessity of proving actual damage to the Company
or the inadequacy of a legal remedy, and without posting bond.  In the event a
court orders the Company to post a bond in order to obtain such injunctive
relief for a claim under this

 

7

--------------------------------------------------------------------------------



 

Agreement, Executive agrees that the Company will be required to post only a
nominal bond.  The rights conferred upon the Company in this Section shall not
be exclusive of any other rights or remedies that the Company may have at law,
in equity or otherwise.

 

(f)                  In the event that Executive violates any of the covenants
in this Agreement and the Company commences legal action for injunctive or other
relief, then the Company shall have the benefit of the full period of the
covenants such that the covenants shall have the duration of twelve (12) months
computed from the date Executive ceased violation of the covenants, either by
order of the court or otherwise.  Executive acknowledges that any claim or cause
of action of Executive against the Company shall not constitute a defense to the
enforcement by the Company of the covenants of Executive in this Agreement.  In
the event the Company obtains any such injunction, order, decree or other
relief, in law or in equity, Executive shall be responsible for reimbursing the
Company for all costs associated with obtaining the relief, including reasonable
attorneys’ fees and expenses and costs of suit.

 

(g)                 Executive acknowledges and agrees that the restrictive
covenants contained herein (i) are necessary for the reasonable and proper
protection of the goodwill of the Company and its trade secrets, proprietary
data and confidential information, (ii) are reasonable with respect to length of
time, scope and geographic area and (iii) will not prohibit Executive from
engaging in other businesses or employment for the purpose of earning a
livelihood following the termination of Executive’s relationship with the
Company.

 

10.                  Executive’s Representations and Covenants.  Executive
hereby represents and warrants to the Company that: (i) the execution, delivery
and performance of this Agreement by Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
Executive is bound; (ii) Executive is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity; (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and (iv) Executive is authorized to
work in the United States without restriction.  Executive hereby acknowledges
and represents that he has been made aware of his right to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.  Executive further covenants that he shall not make any statements,
other than pursuant to the performance of his job duties and responsibilities,
to the press or other media in connection with the Company and/or any affiliated
company at any time either during or after the Employment Period without the
prior consent of the Chief Executive Officer.

 

11.                  Debarment

 

(a)                Executive hereby certifies to the Company that, as provided
in Section 306(a) and Section 306(b) of the U.S. Federal Food, Drug and Cosmetic
Act (21 U.S.C. SS 335a(a) and 335a(b)) and/or under any equivalent law within or
outside the United States, Executive has not in the past been and/or is not
currently (or threatened to be or subject to any pending action, suit, claim
investigation or administrative proceeding which could result in Executive
being) (i) debarred or (ii) excluded from participation in any federally funded
healthcare program or (iii) otherwise subject to any governmental sanction in
any jurisdiction (including disqualification from participation in clinical
research) that would affect or has affected Executive’s ability to perform
Executive’s obligations under this Agreement, or Executive’s employment with the
Company or prevent Executive from working for the Company in any capacity in any
jurisdiction.

 

(b)                Executive hereby confirms that Executive is not on any of the
following exclusion lists: (a) Food and Drug Administration Debarment List;
(b) General Services Administration Excluded Parties List System; or (c) Office
of Inspector General List of Excluded Individuals/Entities. Executive warrants
and represents to the Company that Executive will notify the Company immediately
if any of the foregoing occurs or is threatened and that the obligation to
provide such notice will remain in effect following the termination of
Executive’s employment with the Company for any reason, voluntary or
involuntary. Any violation of this section by Executive may result in the
withdrawal of the offer of

 

8

--------------------------------------------------------------------------------



 

engagement or the termination of Executive’s employment with the Company.
Immediately upon the request of the Company at any time, Executive will certify
to the Company in writing Executive’s compliance with the provisions of this
section. Executive hereby confirms that Executive understands that the Company
will verify the information the Executive certifies under this Agreement.
Falsified or incorrect information provided by the Executive may result in the
withdrawal of the offer of engagement or the termination of Executive’s
employment with the Company.

 

12. Survival.  Sections 5 through 23, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

13. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

John Lunger

at such address as most currently appears in the records of the Company

 

Notices to the Company:

Adaptimmune, LLC

351 Rouse Boulevard

The Navy Yard

Philadelphia

PA 19112

Attention: Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

14. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15. Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

16. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

17. Counterparts.  This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

18. Successors and Assigns.  This Agreement, including, but not limited to, the
terms and conditions in Sections 6, 7 and 9, shall inure to the benefit of, and
be binding upon, the heirs, executors, administrators, successors and assigns of
the respective parties hereto, but in no event may Executive assign or delegate
to any other party Executive’s rights, duties or obligations under this
Agreement.  Executive further hereby consents and agrees that the Company may
assign this Agreement (including,

 

9

--------------------------------------------------------------------------------



 

but not limited to, Sections 6, 7 and 9) and any of the rights or obligations
hereunder to any third party in connection with the sale, merger, consolidation,
reorganization, liquidation or transfer, in whole or in part, of the Company’s
control and/or ownership of its assets or business.  In such event, Executive
agrees to continue to be bound by the terms of this Agreement.

 

19. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

 

20. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period with
or without Cause) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

21. Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable.  Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

 

22. Agreement to Arbitrate.

 

(a)          Notwithstanding any express provision to the contrary, Executive
and the Company agree that any claim, controversy or dispute between Executive
and the Company (including without limitation the Company’s affiliates,
officers, executives, representatives, or agents) arising out of or relating to
this Agreement, the employment of Executive, the cessation of employment of
Executive, or any matter relating to the foregoing shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Philadelphia, Pennsylvania, and
conducted in accordance with the National Rules for the Resolution of Employment
Disputes. In such arbitration: (i) the arbitrator shall agree to treat as
confidential evidence and other information presented by the parties to the same
extent as Confidential Information under this Agreement must be held
confidential by the Executive; (ii) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement; and (iii) the arbitrator
shall have ten (10) business days from the closing statements or submission of
post-hearing briefs by the parties to render his/her decision.

 

(b)             All AAA-imposed costs of said arbitration, including the
arbitrator’s fees, if any, shall be borne by the Company.  All legal fees
incurred by the parties in connection with such arbitration shall be borne by
the party who incurs them, unless applicable statutory authority provides for
the award of attorneys’ fees to the prevailing party and the arbitrator’s
decision and award provides for the award of such fees.

 

(c)              Any arbitration award shall be final and binding upon the
parties, and any court having jurisdiction may enter a judgment on the award.
The foregoing requirement to arbitrate claims, controversies, and disputes
applies to all claims or demands by the Executive, including without limitation,
any rights or claims the Executive may have under the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1991, the Equal Pay Act, the Family and Medical Leave
Act or any other federal, state or local laws or regulations pertaining to the
Executive’s employment or the termination of the Executive’s employment.

 

(d)            All claims must be arbitrated, with the limited exception of
claims for violations of Sections 6, 7 or 9 of this Agreement.  In the event of
an alleged breach of Sections 6, 7 or 9 of this Agreement by Executive, the
Company has the option to elect between arbitration and a judicial forum.

 

10

--------------------------------------------------------------------------------



 

23. Corporate Opportunity.  During the Employment Period, Executive shall submit
to the Company all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware (including in
Executive’s capacity as agent, employee, director or officer of the Company),
irrespective of Executive’s evaluation of the reasonableness or desirability of
the Company’s investigation thereof, which relate to the business of the Company
or any of its affiliates or subsidiaries (the “Business”) at any time during the
Employment Period (“Corporate Opportunities”).  Executive acknowledges that all
such Corporate Opportunities are for the benefit of the Company and that
Executive would be in breach of Executive’s duties to the Company if Executive
accepted or pursued, directly or indirectly, any such Corporate Opportunity on
Executive’s own behalf.

 

As used in this Agreement, the term “Business” means the business of developing,
designing, testing, marketing, selling, distributing or manufacturing products
or services involving the use of T cell therapy to treat or diagnose human
disease and/or any further business that may be developed by the Company or any
of its affiliates of which Executive is aware.

 

24. Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company and its affiliates or
subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive’s being reasonably available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments) at reasonable times.  In the event the Company requires Executive’s
cooperation in accordance with this Section 24, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals,
upon submission of receipts).  Nothing about the foregoing shall preclude
Executive from testifying truthfully in any forum or from providing truthful
information to any government agency or commission.

 

25. 409A Compliance.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In no event shall the Company or its subsidiaries or
affiliates be liable for any additional tax, interest or penalty that may be
imposed on Executive under Section 409A or damages for failing to comply with
Section 409A.

 

(b)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

(c)                                   To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Section 409A: (i) all such expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive; (ii) any such right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)                                  For purposes of Section 409A, Executive’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.

 

11

--------------------------------------------------------------------------------



 

(e)                                   Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Section 409A be subject to offset by any other amount unless otherwise permitted
by Section 409A.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

ADAPTIMMUNE, LLC

 

 

 

 

 

 

 

By:

/s/ Helen Tayton-Martin

 

 

 

 

Name:

Helen Tayton-Martin

 

 

 

 

Position:

President and Secretary

 

 

 

 

 

/s/ John Lunger

 

John Lunger

 

13

--------------------------------------------------------------------------------